Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: NUCRYST Announces Special Meeting of Shareholders PRINCETON, NJ, Nov. 20 /CNW/ - NUCRYST Pharmaceuticals Corp. announced today that a Special Meeting of Shareholders will be held on Monday, December 21, 2009. The purpose of the Meeting is to consider approval of two special resolutions. The first special resolution is to approve and authorize the sale of all or substantially all of the assets of NUCRYST, substantially on the terms provided for in the asset purchase agreement dated November 10, 2009 among the NUCRYST Pharmaceuticals Corp., NUCRYST Pharmaceuticals Inc., Smith & Nephew Inc. and Smith & Nephew (Overseas) Limited. If the first special resolution is approved, shareholders will be asked to consider a second special resolution approving the amalgamation of the Corporation with 1499642 Alberta Ltd., a wholly-owned subsidiary of The Westaim Corporation substantially on the terms and conditions provided for in the amalgamation agreement dated November 10, 2009 between the NUCRYST and 1499642 Alberta Ltd. The Special Meeting will be held at the offices of Bennett Jones LLP, Suite 4500, 855 2nd Street S.W., Calgary, Alberta at 10 a.m. MST. NUCRYST shareholders of record on November 25, 2009 will be entitled to vote at the Meeting. The Management Information Circular and Instrument of Proxy will be mailed on or before November 30, 2009. About NUCRYST Pharmaceuticals NUCRYST Pharmaceuticals Corp. (NASDAQ: NCST; TSX: NCS) develops, manufactures and commercializes medical products that fight infection and inflammation using SILCRYST(TM), its patented atomically disordered nanocrystalline silver technology. NUCRYST licensed world-wide rights for SILCRYST(TM) wound care coating products to Smith & Nephew plc, which markets these products in over 30 countries under their Acticoat(TM) trademark.
